UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LUIS GERARDO IXCOY CAAL,

                                      Petitioner,                      20 Civ. 439 (PAE)
                       -v-
                                                                            ORDER
 THOMAS DECKER, et al.,

                                      Respondents.


PAUL A. ENGELMAYER, District Judge:

       This Order is to clarify that the show cause hearing originally set for February 11, 2020,

see Dkt. 3, has been adjourned to March 20, 2020, at 10:30 a.m., see Dkt. 8.



       SO ORDERED.

                                                       PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: January 30, 2020
       New York, New York
